Citation Nr: 0721917	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-16 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES


1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for residuals of 
childbirth as they affect the veteran's son.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The veteran had active duty service from December 1981 to 
October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2004 by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to her who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claims. 

2.  A back disorder is not shown in service, there is no 
competent and probative medical evidence demonstrating that a 
current back disorder is causally or etiologically related to 
any disease, injury, or incident in service, and arthritis of 
the back was not manifested within one year of service 
discharge.  

3.  Residuals of childbirth as they affect the veteran's son 
are not disabilities under VA statutes and regulations.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by the 
veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1112, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Residuals of childbirth as they affect the veteran's son 
are not disabilities for which applicable law permits the 
award of service connection.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with VCAA notification letters in February 2003, May 
2003, June 2003, and September 2003, prior to the initial 
unfavorable AOJ decision issued in January 2004.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claims of entitlement to service 
connection, the Board observes that the VCAA notices issued 
in February 2003, May 2003, June 2003, and September 2003 
informed the veteran of the type of evidence necessary to 
establish service connection; how VA would assist her in 
developing her claims; and her and VA's obligations in 
providing such evidence for consideration.  Pertinent to the 
"fourth element", the September 2003 VCAA notice advised to 
provide any evidence in her possession that pertains to the 
claims.  Therefore, as the veteran was fully notified in 
accordance with VCAA, to decide the appeal would not be 
prejudicial to her. 

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, none of the VCAA letters or any other 
communication from the AOJ to the veteran advised her of the 
evidence necessary to establish entitlement to disability 
ratings or effective dates for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these two elements, the Board finds no prejudice to her in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes herein that the preponderance of the evidence 
is against the veteran's service connection claims, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  The service 
medical records of the veteran and her son and private 
medical records of the veteran were reviewed by both the AOJ 
and the Board in connection with adjudication of her claims.  
The Board notes that both the January 2004 rating decision 
and May 2005 statement of the case report that there are no 
records available from Camp Pendleton.  However, records from 
Camp Pendleton were associated with the claims file as of 
December 2003, prior to the January 2004 rating decision.  As 
such, the Board finds that there are no outstanding, relevant 
records that VA must obtain.
 
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claims.  In this case, the Board 
finds that a current VA examination to determine whether the 
veteran has a back disorder as a result of her military 
service is not necessary to decide her claim.  Any current 
medical opinion linking such disability to the veteran's 
military service would necessarily be based upon the 
unsubstantiated history provided by the veteran decades 
following her discharge from service.  In the absence of any 
evidence of complaints, treatment, or diagnoses referable to 
a back disorder in service, there is no competent basis upon 
which to conclude that the veteran's current disability is 
related to service.  In addition, no competent medical 
evidence suggesting such causal connection has been submitted 
or identified by the veteran.  Thus, the Board concludes that 
an examination is not necessary as there is sufficient 
medical evidence upon which the Board may base its decision.  

In addition, with regard to the veteran's claim for service 
connection for her son's condition, as will be discussed 
below, his current condition is not a disability under VA law 
and regulations.  Therefore, a VA examination is not 
necessary.  

Thus, the Board finds that additional efforts to assist or 
notify the veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, she will not be prejudiced by the Board proceeding 
to the merits of the claims.

II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.
    
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

A.  Back disorder 
 
The veteran contends that her back was injured during 
childbirth while in service.  She further contends that her 
condition has been aggravated by the constant lifting and 
carrying of her son, necessitated by his physical and mental 
limitations, which resulted from improper treatment and 
incorrect delivery procedures at the Naval Hospital where she 
delivered.  As such, she argues that she is entitled to 
service connection for her back disorder.  

The veteran's service medical records are negative for any 
diagnosis or treatment of a back disorder at any time during 
service, to include around the time of childbirth in May 
1983.  Specifically, the records indicate that the veteran 
made no complaints about her back while hospitalized after 
childbirth or in the ensuing months prior to discharge.  In 
addition, the veteran's October 1983 separation examination, 
does not note a contemporaneous complaint or a history of a 
back disorder during service.  Additionally, a clinical 
evaluation of the veteran's spine at such time was normal.

Post-service medical records show that the veteran has a 
current diagnosis of a back disorder.  The first documented 
complaint of a back disorder by the veteran is dated in 
September 1997 when she sought chiropractic treatment for 
lower back pain and upper back strain.  Records further 
indicate that the veteran received chiropractic treatment for 
her back after a January 2000 automobile accident.  A March 
2000 private treatment report, in connection with that 
accident, noted mild cervical, thoracic and lumbar 
spondylosis; anomalous facets at L4 and L5; lumbarization of 
S1 with left spatualization and pseudoarticulation; pelvic 
unleveling, which is low on the right; retrolithesis of L5 
and S1; anterolisthesis of C4 and C5 upon C6; arcual kyphosis 
of the cervical spine; cervical thoracic levoscoliosis; and 
right posterior vertebral body rotation at C2.  The veteran 
also sought treatment after an April 2002 automobile 
accident.  Such treatment included a trunk flexion/extension 
exercise program, with no further treatments or testing 
indicated.  

Further, in a March 2003 report, Dr. Yasso noted that the 
veteran's lumbar spine X-rays showed degenerative arthritic 
changes, particularly between L5-S1, with disc space 
narrowing.  An April 2003 MRI report concluded that the 
veteran had minimal, grade I retrolithesis at L4-L5; broad 
chronic protrusion of disc and endplate spur at L4-L5, 
together with a small shrunken right paracentral HNP, 
contributing to mild central stenosis; a mildly bulging L3-L4 
disc; and no large acute disc extrusion or high grade central 
stenosis.  In addition, in a June 2004 statement, Dr. Teffner 
indicated that the veteran has degenerative disc disease with 
a retrolithesis at L5 and S1, and also a transitional 
vertebra of S1 in the sacrum.  He further stated that she has 
desiccation of L3-L4 and L4-L5 with underlying bulges at L4-
L5 and L3-L4.  

The Board has considered all relevant evidence of record 
regarding the veteran's claim for service connection for a 
back disorder.  The Board first considered whether service 
connection is warranted for a back disorder on a presumptive 
basis as she has a current diagnosis of degenerative 
arthritis of the lumbar spine.  However, the record fails to 
show that the veteran manifested arthritis to a degree of 10 
percent within one year following her service discharge in 
October 1983.  As such, presumptive service connection is not 
warranted for arthritis of the back.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for a back disorder on a direct basis.  However, 
while the veteran has a current diagnosis of a back disorder, 
no records received indicate that the veteran complained of 
any back pain or disorder, or received a diagnosis or 
treatment for such pain or disorder prior to September 1997, 
almost 15 years after her discharge from service in October 
1983.  The lapse in time between service and the first 
complaints and diagnoses weighs against the veteran's claim.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

Further, the Board observes that the veteran sought treatment 
for back injuries sustained in two separate automobile 
accidents, in January 2000 and April 2002.  Additionally, no 
competent medical professional has opined that the veteran's 
current back disorder is connected to her service.  In fact, 
Dr. Teffner stated in June 2004 that the veteran's back pain 
was exacerbated due to having to lift and aid her disabled 
son.  Thus, the only evidence of record that the veteran's 
back disorder is connected to service is her own statements.  
However, this is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Specifically, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  In the absence of any competent evidence 
connecting the veteran's back disorder to her service, the 
Board concludes that service connection on a direct basis is 
not warranted.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim for service connection for a back 
disorder.  Therefore, her claim must be denied.

II.  Residuals of childbirth 

The veteran states that her son's cerebral palsy and 
accompanying conditions that render him helpless are a result 
of improper treatment and incorrect delivery procedures 
during childbirth while she was in service.  Thus, she argues 
that her son's condition should be service-connected.  

The Board recognizes that the veteran's son has cerebral 
palsy and as a result suffers from a number of physical and 
mental disabilities.  The Board further observes from the 
record that the United States government has assumed 
responsibility for negligence in caring for the veteran 
during childbirth, which contributed to her son's condition.  
However, the law of veteran's benefits states that 
compensation will be paid to any veteran who has a disability 
that is service-connected.  38 U.S.C. § 1131; 38 C.F.R. § 
3.303 (a) (emphasis added).  A veteran is defined as a person 
who served in the active military, naval, or air service, and 
who was discharged or released from duty under conditions 
other than dishonorable.  38 U.S.C. § 101(2); 38 C.F.R. § 
3.1(d).  Therefore, the veteran's son is not himself 
considered a veteran as defined by the law governing 
veteran's benefits.  As such, service connection for any 
injury sustained by him during childbirth, or for resultant 
disabilities, must be denied as a matter of law.  The Court 
has held that, in cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Therefore, service connection for residuals of 
childbirth as they affect the veteran's son is denied.  


ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for residuals of childbirth 
as they affect the veteran's son is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


